ALLREAD, J.
1. A conditional release of a convict from Ohio penitentiary is subject to a revocation by the Ohio Clemency Board.
2. A release of a convict granted by the Ohio Board of Clemency is not made absolute by the words “out of Ohio forever with no final release.”
3. A convict in Ohio released by conditional release to a Michigan officer, taken to the state of. Michigan, and held for trial in the state of Michigan, may be returned by the state of Michigan to the State of Ohio, and there be retaken and retained as a convict in Ohio under a revocation of a conditional release.
4. The right of the Michigan authorities to return the convict to the state of Ohio cannot be questioned after the convict has been returned to the state of Ohio.
(Ferneding & Kunkle, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.